DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (hereinafter Lee) (US 20160254689 A1).
As to claim 1, Lee teaches an apparatus comprising: 
a direct-current (DC)-to-DC power converter [FIG. 5: converter 120] comprising: 
a first node [FIG. 5: VIN], a second node [FIG. 5: LX], a battery node [FIG. 5: battery positive connection], and a ground node [FIG. 5: GND]; 
a flying capacitor [FIG. 5: CCF] having a first terminal [FIG. 5: ND1] and a second terminal [FIG. 5: ND2]; 
an inductor [FIG. 5: L1] coupled between the second node and the battery node; 
a first switch [FIG. 5: M1] coupled between the first node and the first terminal of the flying capacitor; 

a third switch [FIG. 5: M3] coupled between the second terminal of the flying capacitor and the second node; and 
a fourth switch [FIG. 5: M4] coupled between the second terminal of the flying capacitor and the ground node, 
the DC-to-DC power converter configured to selectively: 
transfer power from the first node to the battery node according to a first operational mode [0101: “The DC-DC converter 120 may be used as, but not limited to, a buck converter.”] [0070: “The DC-DC converter 120 may receive input voltage VIN and may generate the output voltage through a switching operation for charging the battery 20.”]; and 
transfer other power from the battery node to the first node according to a second operational mode [0101: “The DC-DC converter 120 of the inventive concepts may also be used as a boost converter. Upon boosting a voltage toward an input terminal through the battery 20 for the on-the-go (OTG) mode, the DC-DC converter 120 may be used as two-level boost converter through a switching operation.”].
As to claim 2, Lee teaches wherein the DC-to-DC power converter is configured to selectively: operate as a three-level buck converter according to the first operational mode [0078: “when a value of the input voltage VIN is greater than or equal to a predetermined value PDV, the DC-DC converters 120 may charge a battery 20 through a second charging path in which a three-level buck converter 122 is used.”]; and 
As to claim 9, Lee teaches wherein: the battery node is configured to be coupled to a battery FIG. 5: battery is connected to battery node]; the ground node is configured to be coupled to a ground [FIG.5: GND]; and the first node is configured to be selectively coupled to: a power source based on the DC-to-DC power converter being in the first operational mode [0070: “The DC-DC converter 120 may receive input voltage VIN and may generate the output voltage through a switching operation for charging the battery 20.”]; and an external load based on the DC-to-DC power converter being in the second operational mode [0101: “The DC-DC converter 120 of the inventive concepts may also be used as a boost converter. Upon boosting a voltage toward an input terminal through the battery 20 for the on-the-go (OTG) mode”].
As to claim 10, Lee teaches wherein: the battery node is configured to be selectively: coupled to a load based on the DC-to-DC power converter being in the first operational mode [0031: “the electronic device may further include a power management chip configured to receive a battery voltage from the battery to generate and manage power supply voltages required for driving.”]; and coupled to a battery based on the DC-to-DC power converter being in the second operational mode [0101: “The DC-DC converter 120 of the inventive concepts may also be used as a boost 
As to claim 11, Lee teaches wherein: the load comprises at least one processor [FIG. 22, processor 2700] and a display screen [FIG. 22: user interface 2600]; and the DC-to-DC power converter is configured to transfer the power to the at least one processor and the display screen [FIG. 22] [0143].
As to claims 12 and 13, they relate to apparatus claims comprising the same subject matters claimed in claim 1. Therefore, they are rejected under the same reasons applied to claim 1.
As to claim 18, it relates to method claim comprising the same subject matters claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.
As to claims 23 and 24, they relate to apparatus claims comprising the same subject matters claimed in claim 1. Therefore, they are rejected under the same reasons applied to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20160254689 A1), in view of Chan et al. (hereinafter Chan) (US 20180115157 A1).
As to claim 3, Lee does not teach wherein: the DC-to-DC power converter is configured to selectively operate as a divide-by-two charge pump to transfer the power from the first node to the battery node according to a third operational mode; and the DC-to-DC power converter comprises a bypass switch coupled between the second node and the battery node, the bypass switch configured to selectively be: in a closed state based on the third operational mode; and in an open state based on the first operational mode or the second operational mode.
Chan teaches the DC-to-DC power converter is configured to selectively operate as a divide-by-two charge pump to transfer the power from the first node to the battery node according to a state of a bypass switch [FIG. 1: switch 118] coupled between the second node and the battery node [0038: “In an unregulated direct second port charging mode, the switched capacitor converter 114, inductor 116 and switch 118 (S0) are configured as a stepdown converter (e.g., no inductor 116 buffering). In this mode, the 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of implementing the bypass switch coupled between second node and battery node as suggested in Chan into Lee to provide new charging path. One having ordinary skill in the art would have been motivated to make such modification to increase charging efficiency and reduce heat generated.
As to claims 25 and 26, they relate to apparatus claims comprising the same subject matters claimed in claim 3. Therefore, they are rejected under the same reasons applied to claim 3.

Claims 4, 5-8, 14, 15-17, 19, 20, 21, 22, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20160254689 A1), in view of Kihara et al. (hereinafter Kihara) (US 20170279356 A1).
As to claim 4, Lee teaches a control circuit [FIG. 5: controller 140] coupled to the DC-to-DC power converter, the control circuit configured to enable the DC-to-DC power converter to transition between the first operational mode and the second operational mode [0101: “The DC-DC converter 120 of the inventive concepts may also be used as 
Kihara teaches that a DC-to-DC power converter comprises a capacitor coupled between the first node and a ground [FIG. 1: C1], and perform soft start control [0011].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of performing soft start control as suggested in Kihara into Lee to protect capacitor. One having ordinary skill in the art would have been motivated to make such modification to prevent over-current and to uniformalize both-end voltages of the capacitor.
As to claims 5-8, Kihara further teaches the implementation of the soft start [0032-0041] [FIGs: 3-7].
As to claims 14-17, they relate to apparatus claims comprising the same subject matters claimed in claims 4-8. Therefore, they are rejected under the same reasons applied to claims 4-8.
As to claims 19-22, they relate to method claims comprising the same subject matters claimed in claims 5-8. Therefore, they are rejected under the same reasons applied to claims 5-8.
As to claims 27-30, they relate to apparatus claims comprising the same subject matters claimed in claims 5-7. Therefore, they are rejected under the same reasons applied to claims 5-7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187